Citation Nr: 0839309	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-19 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for tinea versicolor 
(claimed as skin rash). 

2. Entitlement to service connection for a right ankle 
strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to 
February 1958. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado that denied service connection for, amongst 
other issues, a right ankle sprain, and tinea versicolor, 
finding that the veteran had not submitted new and material 
evidence to reopen the claims. The veteran perfected a timely 
appeal of these determinations to the Board.

In November 2005, the veteran and his spouse appeared and 
offered testimony in support of his claim before the 
undersigned Veterans Law Judge (VLJ). The veteran's testimony 
on that occasion has been transcribed and associated with his 
claims file.

In a November 2006 decision, the Board reopened the 
aforementioned claims, on the basis that new and material 
evidence had been submitted for each of the claimed issues. 
The claims were remanded to the RO in November 2006 and 
March 2008  for further development.

This case is now ready for appellate review.


FINDINGS OF FACT

1. There is no competent medical evidence that shows the 
veteran presently has tinea versicolor that had its onset in 
service. 

2. There is no competent medical evidence that shows the 
veteran presently has a right ankle strain that had its onset 
in service or is related to an injury in service.



CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for tinea versicolor are not met. 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007). 

2. The criteria for establishment of service connection for a 
right ankle strain are not met. 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claims. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that the VA will seek to provide; and (3) 
that the veteran is expected to provide. See 38 C.F.R. 
§ 3.159 (2007). These notice requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and the 
effective date of the disability. See Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006). In this case, the required VCAA 
notification was provided in letters issued in August 2003, 
November 2006, and June 2008.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
The veteran received notice consistent with Dingess in 
November 2006. Further, since the preponderance of the 
evidence is against the claims for service connection, any 
appropriate disability rating and effective date to be 
assigned as to these claims are moot. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes private medical evidence and VA outpatient 
treatment records associated with the claims folder. The 
veteran's service medical records are not at the National 
Personnel Records Center (NPRC) for review. Service medical 
records were presumably destroyed in a fire in the early 
1970's at the NPRC. In cases where the veteran's service 
medical records are unavailable through no fault of the 
veteran, there is a heightened obligation to assist the 
claimant in the development of his case. See O'Hare v. 
Derwinski, 1 Vet.App. 365 (1991); 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.303(a) (1993). Where service medical 
records are unavailable, the heightened duty to assist 
includes the obligation to search for alternate methods of 
proving service connection. See Moore v. Derwinski, 1 
Vet.App. 401 (1991). "VA regulations do not provide that 
service connection can only be shown through medical records, 
but rather allow for proof through lay evidence." Smith v. 
Derwinski, 2 Vet.App. 147, 148 (1992). Previously, morning 
reports were associated with the claims folder in 1999. The 
veteran also underwent an additional VA examinations in 
June 2007 and June 2008, in an effort to obtain opinions in 
the case. The veteran was also given the opportunity to 
submit any additional records that he may have. In a 
December 2006 VCAA response submitted by the veteran, he 
indicated that he had no other information or evidence to 
give VA to substantiate his claim. There are no known 
additional records or information to obtain. 

A hearing was offered and the veteran requested a Travel 
Board hearing. He testified at a videoconference hearing 
before the undersigned VLJ in November 2005. The Board finds 
that the record as it stands includes sufficient competent 
evidence to decide the claim. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with his claims.


Analysis of the Claim - Service Connection

The veteran maintains that service connection is warranted 
for right ankle strain and tinea versicolor. He asserts that 
while in basic training, he stepped in a hole and twisted his 
ankle. It has remained sore since that time. After service, 
he broke his right ankle and was informed by his physician 
that his ankle had been broken before in a prior injury. He 
relates that his inservice injury was his only other right 
ankle injury. As for his tinea versicolor claim, he maintains 
that while stationed in France, he was diagnosed with the 
early stages of tinea versicolor. He states that he has had 
this condition since that time. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that 
service connection is not warranted for tinea versicolor or 
for a right ankle sprain. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in the active military, naval, 
or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 
That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b). Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service. 38 C.F.R. § 3.303(d). 

In order to establish service connection, there must be (1) 
evidence of an injury in military service or a disease that 
began in or was made worse during military service or one 
which would qualify for presumptive service connection; (2) 
competent evidence of a current physical or mental 
disability; and, (3) competent evidence of a relationship 
between the veteran's current disability and the in-service 
event.  Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. 
West, 11 Vet. App. 169, 171 (1998).  

Service medical records are not available as they were 
presumably destroyed in a fire in the early 1970's at the 
NPRC. Morning reports were located in connection with a 
search for records. These reports show that the veteran was 
listed as a member of the 97th Engineer Battalion from 
February 1956 through June 1956. 

In November 1972, the veteran was treated for skin lesions on 
his trunk which P.L.R., MD, indicated were compatible with 
tinea versicolor. Dr. P.L.R. stated that tinea versicolor was 
prone to recur if left partially untreated. He stated that 
the veteran had a past history of a fungus infection in the 
service over ten years prior to this examination. The medical 
history related that his brother had a similar rash. 

In June 1980, a Certificate of Attending Physician was 
submitted by R.F.W., MD. Dr. R.F.W. indicated that he had 
treated the veteran from 1970. He stated that the veteran had 
been referred to Dr. P.L.R. in 1972 who diagnosed tinea 
versicolor. He also treated the veteran for old fracture, 
right lateral malleolus in 1979. 

In July and August 2003, statements were received from 
B.R.M., MD. He reiterated the veteran's medical history 
indicating a chronic skin rash since 1956 and a right ankle 
injury in basic training. 

Private medical records show that the veteran has been a 
patient of the Delta Family Physicians since 1970. He has 
received treatment for a skin condition, psoriasis, tinea 
versicolor, and gouty arthritis. 

VA outpatient treatment records from 2000 to 2006 were 
obtained and associated with the claims folder. These records 
show that the veteran was treated over this period for 
numerous conditions to include gouty arthritis. 

The veteran and his spouse testified at a videoconference 
hearing before the undersigned VLJ in November 2005. He 
stated that in the 7th week of basic training, he stepped in 
a hole and twisted his right ankle. At that time, he received 
medical treatment from a medic of APC tablets for pain and 
ice on his right ankle. He did not seek treatment at a 
medical facility because he did not want to be recycled and 
have to repeat basic training. He testified that his ankle 
remained sore throughout service, and when he broke his ankle 
in 1978, his physician informed him that this was not the 
first break of his ankle that had occurred. He state that the 
doctor told him that there was x-ray evidence of an old 
injury to his right ankle. The veteran also testified that he 
had the first manifestations of tinea versicolor in service 
while stationed in France. He was treated with lye soap and 
told to continue to scrub his trunk area until it resolved. 
He related that he has had the condition since that time. He 
also stated that evidence of this treatment was in the 
records that were destroyed by fire at the NPRC in 1973. His 
spouse testified that she began dating the veteran prior to 
service and married him upon his return in 1958. She stated 
that he did not have a right ankle injury or tinea versicolor 
prior to service. 

The veteran underwent a VA examination in June 2007. History 
of inservice ankle injury and tinea versicolor was provided 
by the veteran. It was noted that he was followed at the VA 
Medical Center for gouty arthritis. The examination did not 
show any visible evidence of rash. X-rays of the right ankle 
showed mild degenerative changes. The diagnoses were right 
ankle osteoarthritis with x-ray evidence and tinea versicolor 
presently in remission. The examiner stated that the only 
evidence available was the veteran's historical account of 
his condition and the physical examination. She related that 
he did have osteoarthritis of the right ankle and gave a 
history of a twisting type injury in service. He also had 
episodic gouty arthritis of the right ankle joint, which 
could also cause the radiographic findings described. Because 
he had no evidence on examination of joint instability which 
would suggest a ligamentous injury consistent with a prior 
severe ankle sprain as to the etiology of osteoarthritis, it 
was her opinion that the veteran's current osteoarthritis of 
the right ankle was less likely as not related to the ankle 
injury he described as occurring in military service. 
Additionally, the examiner stated that the veteran gave a 
history of tinea versicolor. He had normal skin on 
examination. The examiner stated that because there were no 
medical records pertaining to that condition, she was unable 
to provide a medical opinion as to the onset of this 
condition without resorting to mere speculation. 

Pursuant to the Board's March 2008 remand, the veteran 
underwent additional VA examination in June 2008. The 
examiner indicated that the veteran was followed at the VA 
Medical Center for polyarticular gouty arthritis and tinea 
versicolor. The veteran informed the examiner that there had 
been no change in his tinea versicolor since the VA 
examination of June 2007. He related that he had flare-ups of 
the condition approximately three to four times per year for 
several days up to a week. It was noted to be resolved with 
topical medication. At the time of the examination, there was 
no visible sign of rash or residual scarring. He had no 
symptoms of itching, burning, or pain. His condition did not 
impair his activities of daily living nor did it impair him 
in his occupation when he was employed. He also indicated 
that there was no change in his right ankle condition since 
his June 2007 VA examination. His current ankle condition at 
the time of the examination was polyarticular gouty arthritis 
primarily affecting his bilateral knees, ankles, and feet. He 
was unable to indicate how frequently his gouty arthritis 
attacks occurred but that they do limit him in walking one 
block and he sometime used a cane as an assistive device. 
Physical examination of the skin was without any visible rash 
and there was no evidence of residual scarring. The veteran 
related that flare-ups of the rash affect his trunk, 
particularly the upper chest and upper arms. Examination of 
the right ankle revealed slight generalized edema with mild 
tenderness to palpation on the anterior aspect of the joint. 
There was no erythema or warmth on palpation. There was some 
limitation of motion with no instability of the subtalar 
joint. The veteran's left ankle was examined for comparison. 
The findings were essentially the same except that the left 
ankle had slightly more limitation of motion. The diagnoses 
were tinea versicolor in remission and recurrent 
polyarticular gouty arthritis. The examiner's opinion as to 
the veteran's tinea versicolor was that it was in remission 
on medical treatment with no visible rash or scarring. The 
examiner related that the veteran gave testimony that he 
developed a fungal rash in service in 1956 which he stated 
persisted to this time and a private treatment clinical note 
from his private physician in 1972 indicating that the rash 
had persisted for a little more than a year and a history of 
a fungal skin infection while in service, 15 years prior. The 
examiner stated this documented two different medical events; 
skin rash in service that apparently resolved, and the tinea 
versicolor diagnosed in 1972 with presentation of little more 
than a year. She found the medical evidence in conflict and 
stated that she was unable to provide a medical opinion 
regarding the onset of the tinea versicolor skin infection 
without resorting to mere speculation. 

As to the veteran's right ankle disorder, the VA examiner 
related the prior history provided by the veteran. She noted 
that the 1979 radiographic findings were of "altered 
architecture of the distal tibiofibular joint," but there 
was no mention of a right ankle joint symptom prior to the 
acute ankle fracture. The veteran went on to develop 
periarticular gouty arthritis which the examiner stated had 
more severe symptoms than from his claimed 1956 right ankle 
strain and the documented 1979 fracture of the right ankle. 
The veteran was not able to provide an accurate assessment of 
his residual symptoms from those injuries as distinct from 
his low grade chronic gouty arthritis symptoms. X-ray 
findings were noted to be relatively minor, showing minor 
degenerative changes which could be related to prior 
articular trauma, gouty arthritis, or normal findings given 
the veteran's age. The examiner stated that the veteran's 
current right ankle disorder was that of a chronic and 
recurrent gouty arthritis currently in an intercritical 
period. Because gouty arthritis is known to be caused by 
hyperuricemia and not by prior acute traumatic injuries, and 
because the veteran developed gout many years past service, 
it was the opinion of the examiner that it was less likely 
than not incurred in or aggravated by military service or 
otherwise etiologically related to his period of service in 
any way. 

The Board does not find that the competent medical evidence 
of record supports the veteran's claim for service connection 
for right ankle strain and tinea versicolor. Although the 
veteran maintains, and his spouse testified, that his right 
ankle strain and tinea versicolor are the result of service 
and have continued since that time, there is no competent 
medical evidence of such a finding, and the veteran nor his 
spouse are qualified to render such an opinion. By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).

Moreover, VA medical opinions were requested in an effort to 
determine the etiology of the claimed conditions. The 
examiner on two occasions related that there was no current 
medical evidence of tinea versicolor either by rash or 
residual scarring. She stated that there was a conflict with 
regard to etiology of tinea versicolor, with the veteran 
claiming onset in service and then a private clinical note in 
1972 diagnosing tinea versicolor of a little more than one 
year. Since the examiner could not determine the onset of 
tinea versicolor without resorting to speculation, and there 
is no competent medical evidence showing the condition in 
service, service connection for tinea versicolor is not 
warranted.

As for the veteran's claim of service connection for right 
ankle strain, there also is no medical evidence of a right 
ankle condition associated with the service. The veteran 
himself stated that the only treatment he received in service 
was from a medic and that no documentation of this treatment 
was made. Although he states that a June 1979 x-ray showed a 
prior injury of the right ankle, the VA examiner who was 
requested to provide an opinion indicated that the 
radiographic findings noted that there were findings of 
"altered architecture of the distal tibiofibular joint" as 
opposed to any findings specifically related to the right 
ankle joint. She found that recent minor degenerative changes 
of the right ankle could be related to prior articular 
trauma, his diagnosed gouty arthritis, or his age. She 
indicated that the veteran's current right ankle disorder was 
less likely than not etiologically related to service. 
Lacking a finding showing a link between his claimed 
inservice injury and any present right ankle disorder, 
service connection for a right ankle strain is not warranted. 


ORDER

Service connection for tinea versicolor is denied. 

Service connection for a right ankle strain is denied. 






____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


